DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8-16-21.     
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The second side wall symmetrical about its own midline, of claim 1;
The projections extending outwardly for a greater distance than a rest of the top and bottom wall, of claim 3;
Angled surfaces, of claim 3;
Apex, of claim 3;
If an item is important enough to claim, it is important enough to be labeled in the Figures and discussed in the Detailed Description.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0067], items 10a and 10b.
In paragraph [0070], item 20f.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to because:
In Figure 4, there is two occurrences of 20e each pointing at a protruding portion of the top and bottom walls.  20e is the first side wall which would connect the top and bottom walls.  Are these the projections of claim 3?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
With regards to paragraph [0071], the phrase “Slot 20g…divides second side wall 20f into an upper wall section 20f`and a lower wall section “20f``” is unclear.  The issue is there is no actual wall structure to represent second side wall 20f.  There is only wall section and 20f` and wall section 20f`` that define slot 20g.  There is not a wall that comprises both 20f` and 20f``.  All disclosures of second side wall 20f throughout the specification must be replaced with a more accurate description.  The specification has the same issue with second side wall 22f, 22f` 22f``in that there does not appear to be a wall 22f only two separate walls 22f` and 22f``.  All disclosures of second side wall 22f throughout the specification must be replaced with a more accurate description.  
The projections of claim 3 are disclosed in paragraph [0013] but are never disclosed in the Detailed Description and explained using the Figures.  It is unclear what structure represents the projections, angled surfaces, and apex. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1, the disclosure of a second side wall that has a midline and is symmetrical about the midline is unclear.  The first sidewall 20e is clear and connects wall 20c with wall 20d.  There is no second sidewall that connects 20c with 20d and is also symmetrical about a midline.  The second side is merely made up of two separate sidewalls 20f` and 20f``.  20f` and 20f`` do not make up different portions of the same wall.  The second sidewall limitation can only be interpreted as one of 20f` or 20f`` and the midline would be defined by 20f` only or 20f`` only.  There is no support that 20f` is symmetrical about its midline and there is no support that 20f`` is symmetrical about its midline.  Disclosure of a second sidewall that is intended to comprise 20f` and 20f`` is not proper because no such sidewall exists.  20f` and 20f`` are two separate structures and can only be interpreted as such.  It is noted that 22f, 22f`, 22f`` are not discussed here because these walls do not appear to meet the symmetrical limitation.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what structure defines the second sidewall.  It is unclear how the second sidewall is symmetrical about a midline.  As discussed above, there does not appear to be structure that defines a single second sidewall.
With regards to claims 2, 3, 4, and 8 use of the terms “top”, “bottom” and “downwardly” are indefinite.  The knife is handheld and is capable of being used in an infinite amount of orientations including ones where the walls would not be considered top and bottom.  In Applicant’s Figure 4, neither wall is on top or bottom.  Terms that are true regardless of orientation must be used or positively disclosed orientation must be claimed so that it is clear how terms are to be interpreted.
With regards to claim 2, the phrases “substantially identical” and “mirror images” are unclear.  Substantially identical is not the same as identical as the term substantially allows for the items to be different to some extent.  If the items are different to some extent, how are they mirror images?  Claim 12 has the same issue in light of claim 10 disclosing the shapes are substantially identical. 
With regards to claim 3, if the top and bottom walls are mirror images, how can both projections have a downwardly angled surface?  One surface would have to be upwardly.
With regards to claim 3, it is unclear which midline is being referenced?

With regards to claim 3 line 6, the phrase “the downwardly angled surface is adapted” is unclear in that it is unclear which of the two surfaces is being referenced.
With regards to claim 6, it is unclear what structure allows for the clip to be provided on the side walls that are symmetric about their midline.  In Figure 36, the clip does not appear to be on either of the symmetric side walls.  As best understood, 22f in Figure 36 does not appear to be symmetrical about the midline.
With regards to claim 7, what structure allows for the clip to be rotatable.  The clip needs to be disclosed as rotatably or movably connected to the proper structure to allow for such a rotation to be claimed.
With regards to claim 8, the phrase “first edge and a second edge that are aligned with the top wall and the bottom wall of the housing” is unclear.  It is unclear what is being disclosed.  As written, both edges are aligned with the top wall and aligned with the bottom wall.
With regards to claim 8, sharpening the edges does not lead to the forming of a cutting surface.  The sharpened edge defines a cutting portion of the edge.

With regards to claim 11, the end of the claim appear to have left a word out.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 12 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Dzubak et al. (2006/0130338).  See Figure below for Examiner added reference labels.
With regards to claim 1, Dzubak et al. disclose the same invention including a utility knife (1) having a housing (2) having a first end and a second end (4), a longitudinal axis extending between the ends (L), the housing having an interior cavity (3) that is accessible through an opening defined in the first end (5), a blade member (10) received in the interior cavity (Fig. 4) and being selectively movable relative to the 
With regards to claims 2, 3, 8-10, and 12, Dzubak et al. disclose the housing further includes a top wall (T) and a bottom wall opposed to the top wall (B, paragraph [0015]), the top and bottom walls extend between the first and second side walls from the first end to the second end (Figs. 1 and 2), the top and bottom walls are substantially identical to each other and are arranged as mirror images of each other (paragraph [0015]), each of the top wall and the bottom wall defines a projection that extends outwardly for a greater distance from the midline than a rest of the top wall and the bottom wall respectively (P1, P2 are further away from L than any other portion of T and B), each of the projections includes a downwardly angled surface (D1, D2) that extends from an apex (P1, P2) of the projection towards the first end (Fig. 3), the downardly angled surface is capable to receive the thumb of a user (D1), the blade member (10, Fig. 9) has a first edge (18) and a second edge (18) that are aligned with the top wall and the bottom wall of the housing (Fig. 4), at least a portion of each of the first and second edges is sharpened (18), the blade member has a first end and a second end opposed to the first end (14, Fig. 9), the first and second ends extend between the first and second edges (14, 18, Fig. 9), the blade member has a midline substantially equidistant from the first and second edges (Fig. 9), the blade member is 

    PNG
    media_image1.png
    538
    1087
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Dzubak et al. (2006/0130338) in view of Nguyen et al. (10,427,311).  See Figure above for Examiner added reference labels to Dzubak et al.  
Dzubak et al. disclose the invention including a first grip structure on the top wall (S1) and a second grip structure on the bottom wall (S2).
However, Dzubak et al. fail to disclose the first grip structure is a first overmold, the second grip structure is a second overmold, and the overmolds are a resilient material.
Nguyen et al. teach it is known in the art of grip structure of knife handles to incorporate first and second resilient overmolds (124, column 3 lines 37-40).  Column 3 lines 37-40 of Nguyen et al. discloses that rubber is an alternative to the grip being the same material as the remainder of the housing which is what Dzubak et al. appears to show.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Dzubak et al. with the overmolds, as taught by Nguyen et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 5 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Dzubak et al. (2006/0130338) in view of Nguyen et al. (10,427,311) as applied to claims 1, 2, and 4 above, and further in view of Khachatoorian et al. (6,330749) and Ranieri et al. (2016/0046026).

However, Dzubak et al. in view of Nguyen et al. fail to disclose the ribs are of varying height and are arranged as a series of undulating hills and valleys.
Khachatoorian et al. teach it is known in the art of grip structures of knife handles to incorporate ribs are of varying height (42, 44, Fig. 1).  Ranieri et al. teach it is known in the art of grip structures of knife handles to incorporate ribs arranged as a series of undulating hills and valleys (bottom handle grip in Fig. 2).  It is well within one’s technical skill to make the shape of the grip ribs of whatever reasonable form to allow for the most efficient gripping surface.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Dzubak et al. in view of Nguyen et al. with the ribs forms, at taught by Khachatoorian et al. and Ranieri et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 6 and 7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Dzubak et al. (2006/0130338) in view of Coffey (5,289,637).    
Dzubak et al. fail to disclose a tape engaging clip on one of the sidewalls and the clip has a passage capable of receiving a free end of a measuring tape.
Coffey teaches it is known in the art of knife handles to incorporate a tape engaging clip on one of the sidewalls (41) and the clip has a passage capable of 
However, Dzubak et al. in view of Coffey fail to disclose the clip is selectively rotatable about an axis that is at a right angle to the longitudinal axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the clip rotatable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  Making the clip rotatable about an axis perpendicular to eh longitudinal axis allows for the user to change the orientation of the knife while cutting and still allowing for the end of the measuring tape to be received in the passage.  Therefore, it would have been an obvious matter of design choice to modify the device of Dzubak et al. in view of Coffey to obtain the invention as specified in claim 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 11 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Dzubak et al. (2006/0130338) in view of Cobb et al. (7,565,747).  

Cobb et al. teach it is known in the art of knife blades (Fig. 4) to incorporate a first tip and a second tip (43) extend outwardly from a blade member in generally the same (Fig. 4).  Cobb et al. disclose that blade is tips of Figure 4 is an alternative blade to a rectangular blade with at least two cutting edges as shown in Figure 5.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Dzubak et al. with the blade with tips, as taught by Cobb et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 October 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724